Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the amendment filed on 11/01/2022. In the instant amendment, claims 1, 5, 11 and 15 were amended; claims 1 and 11 are independent claims. Claims 1-20 are pending in this application. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 with regard to the limitation “wherein each of the plurality of matching models includes a first biometric data template having a first confidence level and a second biometric data template having a second biometric data template having a second confidence level,” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argument in the instant Amendment, filed on 11/01/2022 with respect to the limitations below, have been fully considered but they are not persuasive. 
Applicant argues that on (pages 9-12) that the cited prior art fails to explicitly disclose or suggest “determine a first matching model among a plurality of matching models to be used to authenticate the received user's biometric data based on the identified security level and the determined confidence level, wherein each of the plurality of matching models includes at least one of a first biometric data template and a second biometric data template, and authenticate the received user's biometric data based on the determined first matching model, wherein the first biometric data template indicates a user’s biometric data which is input when biometric information is enrolled, and wherein the second biometric data template indicates a user’s biometric data which is input when biometric authentication is attempted” as recited in Claim 1. Li discloses whether there is a match between the biometric sample provided and any stored template. 
The Examiner disagrees with the applicants. The Examiner respectfully submits that Li discloses  the limitations of “a biometric sensor and a processor that is coupled with the biometric sensor wherein the processor is configured to determine a confidence level of the user’s biometric data received by the biometric sensor” because Li gives an example of fingerprint biometric authentication where a user swipes his finger on a fingerprint sensor [biometric sensor]. An inquiry is done to check whether the biometric sample received has an adequate quality at least equal to a quality threshold value Qj for a program or application j that the user is trying to access (See Li, [0049], [0018], 330, FIG 3). Li discloses determine a matching model to be used to authenticate the received user’s biometric data based on and determined confidence level because Li discloses if the match score does not exceed Tj, then a false reject is indicated. An updated FRR for the last N matches of the user is calculated at Block 640. The FRR may be a function of template quality and match score for the last N matches of the user (See Li, [0051]). Li discloses wherein each of the plurality of matching models includes at least one of a first biometric data template and a second biometric data template because Li discloses multiple templates the templates are from the biometric sensor when the biometric sample is taken it is compared to a stored template to see if authentication can occur (see Li, [0018], [0042], [0050], [0048], [0051]).  Li discloses the limitation of “authenticate the received user’s biometric data based on the determined matching model” because Li discloses the inquiry at Block 655 is whether authentication is successful. If yes, the user can proceed to the application or program at Block 660 (see Li, [0018], [0053])  Li discloses wherein the first biometric data template indicates a user’s biometric data which is input when biometric information is enrolled because Li discloses wherein the biometric template indicates a fingerprint is input by a fingerprint sensor when the fingerprint is enrolled during a user enrollment process (See Li, [0018], [0042], [0050], [0052], & [0048]). Li discloses the limitation of and wherein the second biometric template indicates a user’s biometric data which is input when biometric authentication is attempted because Li discloses biometric templates that indicate a user’s fingerprint data which is input when authentication is attempted (See Li, [0018], [0042], [0050] and [0048]). 
Applicant’s arguments (page 12): Additionally, as to the dependent claims 2-10 and 12-20, the Applicant argues that the claims are dependent directly or indirectly from a respective one of the claims of independent claims 1 and 11 and are therefore distinguished from the cited art by virtue OR allowable at least based on their additionally recited patentable subject matter. 
The Examiner disagrees with the applicants. The Examiner respectfully submits that the dependent claims 2-10 and 12-20 are rejected at least based on the rationale and response presented to the argument for their respective base claims, and the reference applied to claims 2-10 and 12-20.

Therefore, in view of the above reasons, the Examiner maintains the rejection with the prior art references. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable Li et al (“Li,” US 20100162386) in view of Jang et al (“Jang,” US 20160147987) and further in view of Stern et al (“Stern,” US 20140157384). 

Regarding claim 1, Li discloses an electronic device comprising:
a biometric sensor; (Li, FIG 3 & [0018] describes a biometric sensor) and
a processor operatively coupled with the biometric sensor, (Li, 330, FIG 3 & [0018] shows a processor coupled to a biometric sensor)
wherein the processor is configured to: (Li, 330, FIG 3 shows the processor)
determine a confidence level of user's biometric data received via the biometric sensor, (Li, [0049] within the context of the fingerprint biometric authentication example, the user swipes his finger on the fingerprint sensor. At decision block 605, the inquiry is whether the biometric sample received has adequate quality at least equal to quality threshold value Qj for a program or application j that the user is trying to access))
determine a first matching model among a plurality of matching models to be used to authenticate the received user's biometric data based on and the determined confidence level, (Li, [0042], [0050] & [0048] describes determine a first matching model among a plurality of matching models); and
authenticate the received user's biometric data based on the determined matching model (Li, [0018], [0053], the inquiry at Block 655 is whether authentication is successful. If yes, the user can proceed to the application or program at block 660)
wherein the first biometric data template indicates a user’s biometric data which is input when biometric information is enrolled, (Li, [0018], [0042], [0050]-[0051]] & [0048] describe wherein the first biometric data template indicates a user’s biometric data which is input when biometric information is enrolled)
and wherein the second biometric data template indicates a user’s biometric data which is input when biometric authentication is attempted, (Li,  [0018], [0042], [0050] and [0048] describe and wherein the second biometric data template indicates a user’s biometric data which is input when biometric authentication is attempted)
Li fails to explicitly disclose identify a security level of a service requested to be executed; determine a matching model to be used to authenticate the received user's biometric data based on the identified security level. 
However, in an analogous art, Jang discloses identify a security level of a service requested to be executed; determine a matching model to be used to authenticate the received user's biometric data based on the identified security level, (Jang, [0271] & [0278] describes identifying a security level of a plurality of security levels of a service requested to be executed, determine a matching scheme of matching schemes to be used to authenticate the received user’s biometric data based on the identified security level)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Jang with
the method and system of Li to include identify a security level of a service requested to be executed. determine a matching model to be used to authenticate the received user's biometric data based on the identified security level. One would have been motivated to perform biometrics-based authentication (Jang, [0001]).
	Li and Jang fail to explicitly disclose wherein each of the plurality of matching models includes a first biometric data template having a first confidence level and a second biometric data template having a second biometric data template having a second confidence level. 
However, in an analogous art, Stern discloses wherein each of the plurality of matching models includes a first biometric data template having a first confidence level and a second biometric data template having a second biometric data template having a second confidence level, (Stern, [0017], [0036], [0030] describes  wherein each of the plurality of matching models includes a first biometric data template having a first confidence level and a second biometric data template having a second biometric data template having a second confidence level; also see [0016], [0020]; [0002]-[0005]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Stern with
the method and system of Li and Jang to include wherein each of the plurality of matching models includes a first biometric data template having a first confidence level and a second biometric data template having a second biometric data template having a second confidence level. One would have been motivated to provide a trusted third-party biometric authentication capability for independent confirmation of identity of individuals (Stern, [0002]). 

Regarding claim 2, Li, Jang and Stern disclose the electronic device of claim 1. 
Li further comprising a memory, wherein, in the determining of the first matching model, the processor is further configured to determine one matching model among the plurality of matching models in the memory, (Li, [0051], the FRR may be a function of template quality and match score for the last N matches of the user)

Regarding claim 3, Li, Jang and Stern disclose the electronic device of claim 2. 
Li further discloses wherein the plurality of matching models corresponds to a first biometric data template, (Li, [0042], [0050] & [0048] describe wherein the plurality of matching models corresponds to a first biometric template, wherein the first biometric template indicates a user’s biometric data that is input when biometric information is enrolled)

Regarding claim 4, Li, Jang and Stern disclose the electronic device of claim 3. 
Li further discloses wherein at least one of the plurality of matching models corresponds to at least part of a second biometric data template, (Li, [0042], [0050] and [0048] describe wherein at least one of the plurality of matching models corresponds to at least part of a second biometric data template, wherein the second biometric data template indicates a user’s biometric data which is input when biometric authentication is attempted) 

Regarding claim 9, Li, Jang and Stern disclose the electronic device of claim 1. 
Li further discloses wherein, in the authenticating of the received user's biometric data based on the determined first matching model, the processor is further configured to:
determine a biometric data template having a higher confidence level than the determined confidence level based on: (Li, [0051] describes determining a biometric data template having a higher confidence level than the determined confidence level)
the determined confidence level being less than or equal to a predetermined reference value, (Li, [0051], describes the determined confidence level being less than or equal to a predetermined reference value); and
a matching history of the determined first matching model satisfying a designated condition; (Li, [0051] describes a matching history of the determined matching model satisfying a condition)
attempt biometric authentication based on the determined biometric data template; (Li, [0051] describes an attempt of biometric authentication based on the determined biometric template) and
request to re-input biometric data based on the biometric authentication not successfully being performed, (Li, [0051] describes a request to re-input biometric data based on biometric authentication failing)

Regarding claim 10, Li, Jang and Stern disclose the electronic device of claim 1, 
Li further discloses wherein the processor is further configured to set a correspondence relationship between the user's biometric data and at least one matching model, (Li, [0051] describes the process is further configured to set a correspondence relationship between the user’s biometric data and at least one matching model). 

Regarding claim 11, claim 11 is directed to a method. Claim 11 is similar in scope to claim 1 and is therefore rejected under similar rationale. 
Regarding claim 12, claim 12 is directed to the method of claim 11. Claim 12 is similar in scope to claim 2 and is therefore rejected under similar rationale. 

Regarding claim 13, claim 13 is directed to the method of claim 12. Claim 13 is similar in scope to claim 3 and is therefore rejected under similar rationale. 

Regarding claim 14, claim 14 is directed to the method of claim 13. Claim 14 is similar in scope to claim 4 and is therefore rejected under similar rationale. 

Regarding claim 19, claim 19 is directed to the method of claim 11. Claim 19 is similar in scope to claim 9 and is therefore rejected under similar rationale. 

Regarding claim 20, claim 20 is directed to the method of claim 11. Claim 20 is similar in scope to claim 10 and is therefore rejected under similar rationale. 

Claims 5-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable Li et al (“Li,” US 20100162386), Jang et al (“Jang,” US 20160147987) in view of Stern et al (“Stern,” US 20140157384) and further in view of Yun et al (“Yun,” US 20150081295). 

Regarding claim 5, Li, Jang and Stern disclose the electronic device of claim 4. 
Li further discloses a biometric data template (Li, [0042] & [0045] describe a biometric template)
Jang further discloses wherein: each of the plurality of matching models has a quality level; (Jang, [0164], [0192] and [0193] describe each of the plurality of matching schemes has a quality level)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Jang with
the method and system of Li to include wherein: each of the plurality of matching models has a quality level; and a quality level of a specific matching model is determined according to a confidence level of a biometric data template corresponding to the specific matching model. One would have been motivated to perform biometrics-based authentication (Jang, [0001]).
Li, Jang and Stern fail to explicitly disclose and a quality level of a specific matching model is determined according to a confidence level of corresponding to the specific matching model.  
However, in an analogous art, Yun discloses and a quality level of a specific matching model is determined according to a confidence level of a biometric data template corresponding to the specific matching model (Yun, [0078] and FIG 9 describes a threshold [quality level] of a specific matching model that is determined according to a confidence value [confidence level] of a biometric data template corresponding to the specific matching model). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Yun with
the method and system of Li, Jang and Stern to include wherein: each of the plurality of matching models has a quality level; and a quality level of a specific matching model is determined according to a confidence level of a biometric data template corresponding to the specific matching model. One would have been motivated to control access to applications (Yun, [0001]). 

Regarding claim 6, Li, Jang and Stern disclose the electronic device of claim 5. 
Li further discloses wherein, in the determining of the matching model to be used to authenticate the received user's biometric data based on and the determined confidence level, the processor is further configured to: (Li, [0049], [0051] and [0053] describes wherein in the determining of the matching model to be used to authenticate the received user’s biometric data based on and the determined confidence level, the processor is further configured to)
determine one matching model among the determined at least one matching model based on the determined confidence level, (Li, [0051], if the match score does not exceed Tj, then a false reject result is indicated. An updated FRR for the last N matches of the users is calculated at Block 640. The FRR may be a function of template quality and match score for the last N matches of the user)
Jang further discloses wherein, in the determining of the matching model to be used to authenticate the received user's biometric data based on the identified security level, the processor is further configured to: determine at least one matching model among the plurality of matching models based on the identified security level; (Jang, [0271] & [0278] describes identifying a security level of a plurality of security levels of a service requested to be executed, determine a matching scheme of matching schemes to be used to authenticate the received user’s biometric data based on the identified security level)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Jang with
the method and system of Li to include determine at least one matching model among the plurality of matching models based on the identified security level. One would have been motivated to perform biometrics-based authentication (Jang, [0001]).

Regarding claim 7, Li, Jang and Stern disclose the electronic device of claim 6. 
Li further discloses wherein, in the determining of one matching model among the determined at least one matching model based on the determined confidence level, (Li, [0049] within the context of the fingerprint biometric authentication example, the user swipes his finger on the fingerprint sensor. At decision block 605, the inquiry is whether the biometric sample received has adequate quality at least equal to quality threshold value Qj for a program or application j that the user is trying to access))
the processor is further configured to determine one matching model corresponding to a biometric data template of a confidence level corresponding to the determined confidence level, (Li, [0042], [0050] and [0048] describe determine one matching model corresponding to a biometric data template of a confidence level corresponding to a determined confidence level)

Regarding claim 8, Li, Jang and Stern disclose the electronic device of claim 1.
Li further discloses wherein, in the identifying of the security level of the service requested to be executed, the processor is further configured to:
identify context information related to the execution request; (Li, [0030] the biometric recognition threshold value is given as Tj, a match threshold value, equal to the base threshold factor B at Block 230. If yes, then the biometric recognition threshold value required for biometric authentication of the user for the application is dependent upon at least a context usage factor, given as ƩAkCk, where Ak refers to the weighting for a context Ck for the application k; the context usage factor Ck may be unweighted in which case Ak is unity. The biometric recognition threshold may be a match threshold value Tj=B+ƩAkCk shown at Block 240; [0020], context includes generic context, application specific context; [0053], as used herein the parameters FRR, FAR, j, Qj, Pj, Tj, N and Rj of the biometric authentication algorithm may be set as needed; [0020], context includes generic context, application specific context; [0053], as used herein the parameters FRR, FAR, j, Qj, Pj, Tj, N and Rj of the biometric authentication algorithm may be set as needed) and
Li fails to explicitly disclose identify a first security level for the service requested to be executed based on predetermined information;  determine a second security level based on the identified context information and the first security level. 
However, in an analogous art, Jang discloses identify a first security level for the service requested to be executed based on predetermined information;  (Jang, [0035] & [0271] describes identifying a first security level for the service requested to be executed based on predetermined information such as usage environment or purpose of the electronic device [predetermined information]; 1531, FIG 15B shows the Security Level User Configuration each security level for each related application can be configured as having a high, median or low security level; [0204] describes for the service requested to be executed based on predetermined information)
determine a second security level based on the identified context information, (Jang, [0106] & [0271 describes determining a second security level based on the identified context information and the first security level)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Jang with
the method and system of Li to include wherein: each of the plurality of matching models has a quality level; and a quality level of a specific matching model is determined according to a confidence level of a biometric data template corresponding to the specific matching model. One would have been motivated to perform biometrics-based authentication (Jang, [0001]). 
Li, Jang and Stern fail to explicitly disclose determine a second security level based on and the first security level. 
However, in an analogous art, Yun discloses determine a second security level based on and the first security level (Yun, [0072] & [0083]-[0087] describe determining a second security level based on a previous security level)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Yun with
the method and system of Li, Jang and Stern to include determine a second security level based on and the first security level. One would have been motivated to control access to applications (Yun, [0001]).

Regarding claim 15, claim 15 is directed to the method of claim 14. Claim 15 is similar in scope to claim 5 and is therefore rejected under similar rationale. 

Regarding claim 16, claim 16 is directed to the method of claim 15. Claim 16 is similar in scope to claim 6 and is therefore rejected under similar rationale. 

Regarding claim 17, claim 17 is directed to the method of claim 16. Claim 17 is similar in scope to claim 7 and is therefore rejected under similar rationale. 

Regarding claim 18, claim 18 is directed to the method of claim 11. Claim 18 is similar in scope to claim 8 and is therefore rejected under similar rationale. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached at (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J WILCOX/Examiner, Art Unit 2439   



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439